 
 
  

 

Ao 467 (R¢v. 01/09) order requiring a Der¢ndam w App¢ar in the Dism'c¢ where charges are Pending and rmferring san " ` ‘

 

UNITED STATES DISTRICT COURT

 

 

  
      

forthe l OCI 2 9 2018
Northem District of II inois CLERK U S DIST
ms'mcc'r oa~%gcl§°¢,&“"?

   

United States of America

V. '

 

Case No. 18€6' 708 "

Charging District:

jerome s d . ”R\ mg
v m Charging District’s Case No. C'\l ~ \8" l%b" “ p+‘$l `DL K

)

)

)

)

Deféndant )

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

P law 1315 7_£§*"‘ C'*“ ch'+ Q¢»`*< ne. brs+ma+ c P Coumoom No_: A) /A
¢`t 1 v `
¢-lolu.>. washm®@n sa , €>‘<\oen‘uc, Az 85003-;2¢\6

 

Date and Time: DO\)@mb(-_>r Cp, &Ol§

 

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

Ju;ge ’.s signature

Printed name and title

arc-

IN THE UNITED STATES DISTRIC'I' COU"RT FOR THE
NORTHERN DISTRICT OF ILLlN()IS

United States of America, )
Plaintiff(s), § Case No: lScr708-l
v. § Magistrate Judge: M. David Weisman
James D. Blevins, §
Defendant(s), §
QKQEB

Detention hearing held. The Government reports she spoke with the Assistant United States
Attorney from the District of Arizona and she was advised that they do not consent to a Rule 20
transfer. Based on the information presented, the Court finds that there are a combination of
conditions of release that will assure the Court that Defendant will not be a danger to the
community. The Government’s motion for removal in custody based on danger to the community
is denied. The defendant’s son J ames Joseph Blevins was questioned and admonished on record
and the Court finds that he is suitable and can serve as a third-party custodian. The Government
and Defendant agreed on certain conditions of release. Defendant signed an unsecured bond in the
amount of $4,500. Enter Order Setting Conditions of Release and Appearance Bond. Defendant
ordered removed to the District of Arizona. Defendant shall be release upon completion of
processing Enter Order Requiring Defendant to Appear in the District Where Charges are Pending
and Transferring Bail. Status hearing set for 11/15/18 at 9:15 a.m. to ensure defendant has appeared
in the District of Arizona. If the parties tile a joint status report by noon on 11/13/18 continuing
Defendant has appeared in the District of Arizona, the hearing will be stricken.

T; (00:34)

Date: October 23, 2018 M %//MMW

M. David Weisman
United States Magistrate Judge

 

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT ()F ILLINOIS

United States of America, )
Plaintifi`(s), § Case No: lScr708-l
v. § Magistrate Judge: M. David Weisman
James D. Blevins, ) )
` Defendant(s), §
QBEER

Initial appearance hearing held. Removal proceedings held. Defendant Jarnes D. Blevins
appeared in response to his arrest on 10/18/18. The court advised Defendant of his rights and finds
that the Defendant is able to understand his rights as they were reviewed. Attorney Robert Loeb’s
oral motion for leave to be appointed as counsel on behalf of Defendant is granted. Enter order
appointing attorney Robert Loeb under CJA as counsel for Defendant. Defendant was advised of
his right to a so-called identity hearing and waived an identity hearing Fed. R. Crim. P.

5(c)(3 )(D)(ii). Defendant advised of his right under Rule 20 to resolve the pending charges in the
Northern District of Illinois. The Government shall advise the Court at the next hearing whether
they consent to resolve this case in this district or if this case will proceed in the District of
Arizona. Government's oral motion for removal in custody based on danger to the community is
entered and continued. Detention hearing set for 10/23/18 at 12:30 p.m. Parties can proceed by
proffer at the detention hearing as to the allegations in the indictment and pretrial services report.
The Court sua sponte remands defendant into federal custody of the U.S. Marshal.

T: (00:11)

Date: October 18, 2018 W/ %[/mw

M. David Weisman
United States Magistrate Judge

 

TERMED

United States District Court
Northern District of l]linois - CM/ECF LIVE, Ver 6.2.2 (Chicago)
CR]]VIINAL DOCKET FOR CASE #: 1:18-cr-00708 All Defendants
Internal Use Only

Case title: USA v. Blevins Date Filed: 10/18/2018
Other court case number: lScrl37l District of Arizona Date Terrninated: 10/23/2018

 

Assigned to: Honorable M. David Weisman

Defendant 111

James D Blevins represented by Robert A. Loeb
TERMINATED.' ] 0/23/20]8 LaW Office of Robert A. Loeb
190 S. LaSalle St.
Suite 520

Chicago, IL 60603-3410

(312) 368-0611

Email: robertloeb@att.net
LEAD ATTORNEY
ATTORNEY TO BE NOT]CED
Desz`gnatz'on: CJA Appointment

Pending Counts Disposition
None

HiQhest OH`ense Level (Opening)

None
Terminated Counts Disposition
None

Highest Offense Level (Terminated)

None

Complaints

18:875C.F Interstate Communications -
Threats

 

Plaintiii`

 

USA

represented by AUSA - Chicago
United States Attorney's Office (NDIL - Chicago)
219 South Dearborn Street
Chicago, lL 60604
Email: USAILN.ECFAUSA@uSdoj.goV
ATTORNEY TO BE NOTICED
Designation.' Assistant US Attorney

Pretrial Services

(312) 435-5793

Email:
ilnptdb__Court_Action_Notice@ilnpt.uscourts. gov
ATTORNEY T 0 BE NOTICED

Desz’gnatz'on.' Pretrial Services

Kaitlin Grace Klamann

United States Attorney's Ofi`ice for the Northern
Distri

219 South Dearborn Street

5th Floor

Chicago, IL 60604

(312) 353-5361

Email: kaitlin.klamann@usdoj. gov

ATI'ORNEY TO BE NOTICED

Desz'gnation: Assistant US Attorney

 

Date Filed

Docket Text

 

10/18/2018

l*-‘

RULE 5(c)(3) Affidavit in Removal Proceedings signed by Judge Honorable M.
David Weisman as to James D Blevins (1) (ek, ) (Entered: 10/18/2018)

 

10/18/2018

ARREST of defendant James D Blevins. (ek, ) (Entered: 10/19/2018)

 

10/18/2018

ORAL MO'HON by James D Blevins for leave to appoint counsel. (ek, )
(Entered: 10/19/2018)

 

10/18/2018

ORAL MOTION for removal in custody based on danger to the community by
Plaintiff. (ek, ) (Entered: 10/19/2018)

 

 

10/18/2018

 

lt\)

 

ORDER as to James D Blevins ; Initial appearance hearing held. Removal
proceedings held. Defendant James D. Blevins appeared in response to his arrest
on 10/18/18. The court advised Defendant of his rights and finds that the
Defendant is able to understand his rights as they Were reviewed. Attorney
Robert Loeb’s oral motion for leave to be appointed as counsel on behalf of
Defendant is granted Enter order appointing attorney Robert Loeb under CJA as
counsel for Defendant. Defendant Was advised oihis right to a so-called identity
hearing and Waived an identity hearing Fed. R. Crim. P. 5(c)(3)(D)(ii). Defendant
advised of his right under Rule 20 to resolve the pending charges in the Northern
District of Illinois. The Government shall advise the Court at the next hearing
whether they consent to resolve this case in this district or if this case will
proceed in the District of Arizona. Government's oral motion for removal in

 

 

custody based on danger to the community is entered and continued Detention
hearing set for 10/23/18 at 12:30 p.m. Parties can proceed by proffer at the
detention hearing as to the allegations in the indictment and pretrial services
report. The Court sua Sponte remands defendant into federal custody of the U.S.
Marshal. Signed by the Honorable M. David Weisman on 10/18/2018.Mailed
notice.(ek, ) (Entered: 10/19/2018)

 

10/18/2018

|L)J

ATTORNEY Appearance for defendant James D Blevins by Robert A. Loeb (ek,
) (Entered: 10/19/2018)

 

10/18/2018

l-l>

CJA ORDER Appointing Counsel Robert A. Loeb Under the Criminal Justice
Act. Signed by the Honorable M. David Weisman on 10/18/2018. Mailed notice
(ek, ) (Entered: 10/19/2018)

 

10/18/2018

[Ll!

FINANCIAL Affidavit filed by James D Blevins (SEALED) (ek, ) (Entered:
10/ 1 9/ 201 8)

 

10/19/2018

|O\

PRETRIAL Bail Report as to James D Blevins (SEALED) (Lesch, Judith)
(Entered: 10/19/2018)

 

10/23/2018

|\l

ORDER as to James D Blevins : Detention hearing held The Government reports
she spoke With the Assistant United States Attorney from the District of Arizona
and she Was advised that they do not consent to a Rule 20 transfer Based on the
information presented the Court finds that there are a combination of conditions
of release that Will assure the Court that Defendant Will not be a danger to the
community. The Government's motion for removal in custody based on danger to
the community is denied The defendant's son James Joseph Blevins Was
questioned and admonished on record and the Court finds that he is suitable and
can serve as a third-party custodian The Government and Defendant agreed on
certain conditions of release. Defendant signed an unsecured bond in the amount
of $4,500. Enter Order Setting Conditions of Release and Appearance Bond.
Defendant ordered removed to the District of Arizona. Defendant shall be release
upon completion of processing Enter Order Requiring Defendant to Appear in
the District Where Charges are Pending and Transferring Bail. Status hearing set
for 11/15/2018 at 9:15 a.m. to ensure defendant has appeared in the District of
Arizona. If the parties file a joint status report by noon on 11/13/18 confirming
Defendant has appeared in the District of Arizona, the hearing Will be stricken
Signed by the Honorable M. David Weisman on 10/23/2018. Mailed notice (yap,
) (Entered: 10/24/2018)

 

10/23/2018

100

ORDER requiring a defendant James D Blevins to appear in the District Where
charges are pending and Transferring bail 1 . Signed by the Honorable M. David
Weisman on 10/23/2018. (yap, ) (Entered: 10/24/2018)

 

10/23/2018

 

|\O

ORDER Setting Conditions of Release as to James D Blevins in amount of $
4,500.00, UNSECURED. Signed by the Honorable M. David Weisman on
10/23/2018. (yap, ) (Entered: 10/24/2018)

 

10/23/2018

 

UNSECURED Bond as to James D Blevins in the amount of $ 4,500.00. (yap, )
(Entered: 10/24/2018)

 

 

10/25/2018`

 

 

CERTIFIED and Transmitted to District of Arizona the complete record and
certified copy of docket entries as to James D Blevins (yap, ) . (Entered:
1 0/25/201 8)

 

 

